Exhibit 10.131

AMENDMENT 19

TO THE

PRODUCT PURCHASE AGREEMENT

This AMENDMENT 19 (the “Amendment”) supplements that certain Product Purchase
Agreement No.1526-031701 (the “Agreement”) which has an effective date of
December 16, 2002 and which is by and between Hewlett-Packard Company (herein
“HP”) and Brocade Communications Systems, Inc. and Brocade Communications
Switzerland SARL (collectively referred to herein as “Supplier”).

RECITALS

WHEREAS, HP and Supplier have previously entered into the Agreement stated above
and the purpose of this Amendment is to set forth commercial and other terms and
conditions for OEM Product sold by Supplier and purchased by HP pursuant to the
Agreement; and

WHEREAS, HP and Supplier desire to supplement the Agreement as herein provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:

 

  1. The effective date (“Effective Date”) of this Amendment is the date of the
last signature below. Capitalized terms used herein, unless otherwise defined,
will have the meanings given in the Agreement. This Amendment is subject to the
Agreement, and in the event of any conflict between a provision of the Agreement
and a provision in this Amendment, then the provision of the Agreement will
govern, unless this Amendment expressly states otherwise with specific reference
to those provisions in this Amendment that will supersede conflicting provisions
in the Agreement. This Amendment may be signed in original or emailed
counterparts, and each counterpart will be considered an original, but all of
which together will constitute one and the same instrument.

 

  2. This Amendment supersedes, on the Effective Date of this Amendment, the
letter titled “[**] Amendment” dated February 22, 2005 and replaces it with the
[**] for [**] payment as specified herein.

 

  3. [**]. HP and Supplier agree to modify Section 4.3 of the OEM Agreement
entitled “Payment Procedure” by adding a new Section 4.7 entitled “[**]” to read
as follows:

[**]. “[**]” shall mean a [**] of [**] of the total invoice value. As of the
Effective date of this Amendment, HP shall have the option to apply the [**] to
invoices issued by BROCADE where such invoices have been validated by HP and
released for electronic payment by HP no later than [**] days from the date of
the invoice.

HP shall decide, at its sole option, whether or not to pay in accordance with
the terms of the [**] as outlined herein above or to pay in accordance with the
payment terms set forth in the Agreement.

 

  4. This Amendment is coterminous with the Agreement and may be terminated
without cuase by either BROCADE or HP upon sixty (60) day prior written notice.

 

  5. The Agreement continues in full force and effect, and except as may be
expressly set forth in this Amendment, the Agreement is unchanged.

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as indicated below.

 

BROCADE COMMUNICATIONS SYSTEMS INC.       HEWLETT-PACKARD COMPANY

/s/ Matt Taylor

     

/s/ Cliff Henson

  Authorized Representative         Authorized Representative

July 1, 2010

     

August 4, 2010

  Date         Date

Matt Taylor

     

Cliff Henson

  Printed Name         Printed Name

Sr. Director, OEM Services

     

VP. SWD Supply Chain

  Title         Title

  BROCADE COMMUNICATIONS SWITZERLAND,

  SARL.

     

/s/ Ulrich Plechschmidt

        Authorized Representative      

6-July-2010

        Date      

Ulrich Plechschmidt

        Printed Name      

VP. EMEA

        Title      

LOGO [g67845g00o51.jpg]

June 30, 2010

[**] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.